Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13) in the reply filed on 2/10/2021 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry (US 8,153,218).
In regard to claim 1, Henry discloses a hose assembly comprising: 
an inner hose component (Fig. 1, 12); 
a first braid of reinforcement fiber material (Fig. 1, 14) that extends around the inner hose component (Fig. 1); and 
a second braid of reinforcement fiber material (Fig. 1, 22) that extends around the first braid (Fig. 1, in 5:10-20 discloses the intermediate layer is optional such that 22 surround and contacts 14); wherein the first braid and the second braid each has a 3 over 3 braid design (In 3:30-50 discloses 14 and 22 can be selected to have a 3 over 3 braid pattern); and 
the first braid has a first modulus and the second braid has a second modulus that is different from the first modulus (Fig. 1, 22 has a larger diameter than 14 and therefore 14 and 22 have at least has a different bending modulus due to the different diameters).
It is noted that Fig. 1 is used as an example for illustration purposes and the embodiment relied upon includes the sections 5:10-20 and 3:30-50 as mentioned above.    
In regard to claim 12, Henry discloses the hose assembly of claim 1, further comprising an outer sheath that extends around the second braid (Fig. 1, 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 8,153,218).
In regard to claims 2-4, Henry discloses the hose assembly of claim 1, wherein an aspect ratio of the first braid and the second braid comprises a ratio of a wavelength of braid segments to an amplitude of braid segments (Fig. 1 and the sections 5:10-20 and 3:30-50 discloses the layers can be braided with a 3 over 3 pattern and therefore the first braid and the second braid at least comprises an aspect ratio) but does not expressly disclose the aspect ratio of the second braid is greater than the aspect ratio of the first braid or the aspect ratio of the first braid and the second braid is at least six or 
While Henry do not expressly disclose the aspect ratio of the second braid is greater than the aspect ratio of the first braid or the aspect ratio of the first braid and the second braid is at least six or the aspect ratio of the second braid is at least 30% higher than the aspect ratio of the first braid; the aspect ratio may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Henry to have the aspect ratio of the second braid is greater than the aspect ratio of the first braid or the aspect ratio of the first braid and the second braid is at least six or the aspect ratio of the second braid is at least 30% higher than the aspect ratio of the first braid, as the aspect ratio may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a desired flexibility and increased reliability. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 8,153,218) in view of Lowles (US 4,273,160).
In regard to claims 5 and 6, Henry discloses the hose assembly of claim 1, but does not expressly disclose the first braid having a strength greater than a strength of 
In the related field of flexible hoses, Lowles teaches a first layer having a higher elongation at break than a second layer (In 3:22-30) and the second layer having a higher modulus of elasticity than the first layer (In 4:43-57).
It would have been obvious to one having ordinary skill in the art to have modified the layers of Henry to include the first braid having a strength greater than a strength of the second braid in regard to the elongation at break and the second braid having a modulus greater than a modulus of the first braid in regard to the modulus of elasticity in order to have the advantage of a high strength flexible hose and reducing hydraulic shock as taught by Lowles in 2:38-51.

Claims 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 8,153,218) in view of Keister (US 4,343,333).
In regard to claim 7, Henry discloses the hose assembly of claim 1, but does not expressly disclose the first braid and the second braid are made of a para-aramid fiber material. 
In the related field of high pressure braided hoses, Keister teaches fibers of a braided hose made of Kevlar which is a para-aramid fiber material (In 2:40-50 discloses Kevlar).  
It would have been obvious to one having ordinary skill in the art to have modified the fiber material of Henry to be made of Kevlar in order to have the advantage of strength and reliability as taught by Keister in 2:40-50.
In re Leshin, 125 USPQ 416.
In regard to claims 8, 11, and 13, Henry discloses the hose assembly of claim 1, and teaches braid patterns other than the conventional 2 over 2 pattern which includes 3 over 3 patterns (In 1:52-62) but does not expressly disclose a third braid layer made of para-aramid fiber material and an outer sheath that extends around the third braid.
In the related field of high pressure braided hoses, Keister teaches at least a third braid (Fig. 3, 8) made of para-aramid fiber material (In 2:40-50 discloses the fibers can be made of Kevlar) and an outer sheath that extends around the third braid (Fig. 3, 7).
It would have been obvious to one having ordinary skill in the art to have modified the hose of Henry to include a third braid made of Kevlar with an outer sheath in order to have the advantage of a hose capable of conveying fluids under extremely high pressure and improved resistance to flexing and pressure fatigue and a sheath that provides physical and chemical resistance as taught by Keister in 2:39-62 and 5:40-54.
In regard to claims 9 and 10, Henry and Keister discloses the hose assembly of claim 8, but does not expressly disclose the third braid have braid segments oriented an angle of at least 55 degrees relative to a neutral line corresponding to a longitudinal axis of the hose assembly or 57 to 60 degrees.  
While Henry and Keister do not expressly disclose the angle being of at least 55 degrees or 57 to 60 degrees; the angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 


Response to Arguments
Changes to the drawings filed on 4/29/2021 are accepted. 

Applicant's arguments filed 4/29/2021 have been fully considered with respect to claims 1-13 but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
Johnson et al. (US 2009/0211660) discloses an expansion hose with a first braided layer and a second braided layer and the fiber materials having different elongation at break and can be made of aramid material. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679